               Case 2:21-cv-00969-TSZ Document 27 Filed 07/29/21 Page 1 of 3




 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
          PARKER HANNIFIN
          CORPORATION,
 8
                                   Plaintiff,
 9
                                                             C21-969 TSZ
                v.
10
                                                             MINUTE ORDER
          STANDARD MOTOR PRODUCTS
11        INC.,
12                                 Defendant.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:
           (1)    The Court held a telephone hearing on Wednesday, July 28, 2021, with the
15
   parties in connection with the Motion to Compel, docket no. 1, and the Motion to Quash,
   docket 2. For the reasons stated on the record, the Motion to Quash filed by MacKenzie
16
   and Manlowe is DENIED. SMP’s Motion to Compel Attendance at a Deposition by
   Non-Parties Nicole MacKenzie and Robert Manlowe is GRANTED as follows:
17
                  (a)   The Court concludes that the Shelton 1 test does not apply to the
18 depositions of MacKenzie and Manlowe. “[W]hen a party seeks to depose a lawyer who
   is not serving as opposing counsel or who is not currently involved in the litigation, the
19 court may decline to apply Shelton.” Abington Emersion Cap., LLC v. Landash Corp.,
   No. 2:17-cv-143, 2019 WL 3779779, at *2 (S.D. Ohio Aug. 12, 2019). Because
20 MacKenzie and Manlowe are not “opposing counsel” for purposes of the Ohio litigation,

21
           1
               Shelton v. Am. Motors Corp., 805 F.2d 1323 (8th Cir. 1986).
22

23

     MINUTE ORDER - 1
             Case 2:21-cv-00969-TSZ Document 27 Filed 07/29/21 Page 2 of 3




 1 the important purposes of Shelton, namely preventing harassment of opposing counsel
   and preventing questioning that would expose litigation strategy, are not implicated. See
 2 Abington Emersion Cap., LLC, 2019 WL 3779779, at *2; Hedden v. City of Seattle, No.
   C05-999Z, 2006 WL 8454826, at *5 (W.D. Wash. May 3, 2006). MacKenzie and
 3 Manlowe do not otherwise meet their burden to show good cause for quashing the
   Motion to Compel. See Fed. R. Civ. Pro. 26(c)(1).
 4
                  (b)    The Court additionally concludes that the depositions of MacKenzie
 5 and Manlowe are relevant because they represented Parker Hannafin and SMP jointly in
   the Barr suit, as well as other EIS-related asbestos litigation. Due to joint representation,
 6 communications of either co-client with their lawyer are not privileged as between the
   co-clients in a subsequent adverse proceeding. Nat’l Union Fire Ins. Co. v. Greenwich
 7 Ins. Co., No. C07-2065-JCC, 2008 WL 11343685, at *3 (W.D. Wash. Nov. 25, 2008).
   Therefore, communications between MacKenzie or Manlowe with Parker Hannafin in the
 8 Barr suit or in other cases in which they jointly represented SMP and Parker Hannafin are
   not privileged. SMP has represented that it does not seek testimony from MacKenzie or
 9 Manlowe about their representation of Parker Hannafin in cases in which SMP was not a
   party. SMP Brief in Opposition (docket no. 13 at 4).
10
                  (c)    In their Motion to Quash, docket no. 2, MacKenzie and Manlowe
11 propose limitations to narrow the scope of their depositions. The Court will narrow the
   scope of the depositions as follows:
12                      (i)    During the depositions, should a party lodge an objection
   based on privilege; the other party will respect the objection, and the Ohio Court will rule
13 on whether the privilege can be waived.

14                        (ii)   Manlowe will provide testimony concerning the Barr
   litigation and his role in providing Trial Coordination Services for SMP until December
15 15, 2018. MacKenzie will provide testimony concerning the Barr litigation until she
   stopped her joint representation.
16
                          (iii) Neither Manlowe nor MacKenzie will provide testimony
17 concerning any non-EIS asbestos cases where Parker Hannafin is or was defended by
   Williams Kastner.
18
           (2)    The Motion to Seal, docket no. 6, filed by MacKenzie and Manlowe is
19 GRANTED.

20 //
     //
21
     //
22

23

     MINUTE ORDER - 2
             Case 2:21-cv-00969-TSZ Document 27 Filed 07/29/21 Page 3 of 3




 1        (3)    The deposition of MacKenzie shall occur on July 29, 2021 at 9:00 a.m. and
   the deposition of Manlowe shall occur on July 30, 2021 at 9:00 a.m., subject to the parties
 2 obtaining an extension of not more than three weeks from the Ohio Court. Both
   depositions are limited to seven hours.
 3

 4
           Dated this 29th day of July, 2021.
 5
                                                    Ravi Subramanian
 6                                                  Clerk
 7                                                  s/Gail Glass
                                                    Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
